DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Restriction Requirement
Claim 1 allowable. The restriction requirement, as set forth in the Office action mailed on 11/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-8 and 21, directed to the non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 3-8 and 21 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance as applicant claims the compounds of claims 1 and 9; the devices of claims 10, 16 and 21; the method of claims 8 and 15. 
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Lee (WO 2016/159479) (US 2018/0123049 is being relied upon as a direct English translation) Lee teaches material used in an OLED (abstract) which is shown below as CF10 (paragraph 63):


    PNG
    media_image1.png
    267
    437
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    149
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    219
    422
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    431
    404
    media_image5.png
    Greyscale

The office notes that the reference contains a typo as none of A1 to A19 contains R10. Therefore, the above is interpreted as including R11 and R12 as alkyl groups.
	Generic CF10 contains various substituent groups representing a finite number of options which are independently viewed as functionally equivalent. Upon the selection of said functionally equivalent substituent groups the resultant compounds are viewed as obvious variants of generic CF10, absent unexpected results.
	One such variant reading on applicants’ Formula 1 shows Formula II is bonded at W, Z = CR3R4, R3 and R4 = methyl; X = RT triazine, RN = phenyl; R22, R23 and R25 = H; R24 = phenyl, RI-RIV = H.


    PNG
    media_image6.png
    267
    461
    media_image6.png
    Greyscale

	R24 as phenyl is essential to achieve the biphenyl core. However, applicant has presented an affidavit showing unexpected results. Applicant includes compound CF10 of Lee and inventive compound Z1.


    PNG
    media_image7.png
    549
    631
    media_image7.png
    Greyscale

The OLED made using Z1 show superior LT80.
	While Lee teaches as generic material which encompasses a biphenyl core, the basis of Lee’s teaching is a phenyl only core materials. Applicant has shown that the biphenyl core (Z1 type) in combination with T, Y, W, X and Y variables show a superior LT80.
	Lee fails to suggest or offer guidance that would render it obvious to have selected a biphenyl core reading on applicants’ inventive materials with the expectation of achieving superior LT80. 
Claims 1-13 and 15-21 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786